UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7067


ERIC JOSEPH DEPAOLA,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE; A. DAVID ROBINSON; EARL BARKSDALE; AMEE
DUNCAN; LT. CHRISTOPHER GILBERT; LT. KISER; B. WALLACE, Safety
Officer; CRABTREE, Recreational Supervisor; SGT. LARGE; SGT. J. MESSER;
SGT. J. HALL; SGT. J. DICKENSON; SGT. JASON SHEPHERD; D. TURNER,
Unit Manager (C Building); HENRY PONTON; STEAVENS, Guard; R.
STANLEY, Guard; J. T. FLEMING, Guard; LOVELL, Guard; HILL, Guard;
VAUGHN, Guard; B. DODSON, Guard; GENTRY, Guard; L. MULLINS,
Institutional Hearings Officer,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:17-cv-00028-JPJ-RSB)


Submitted: December 21, 2017                                      Decided: January 11, 2018


Before GREGORY, Chief Judge, and KING and SHEDD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Eric Joseph DePaola, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric DePaola seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice. Before addressing the merits of DePaola’s

appeal, we first must be assured that we have jurisdiction. Porter v. Zook, 803 F.3d 694,

696 (4th Cir. 2015). We may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47

(1949). The district court identified deficiencies in two of DePaola’s claims that DePaola

may be able to remedy by filing an amended complaint. In ruling on DePaola’s Eighth

Amendment recreation claim, the district court noted that DePaola failed to allege how

often he was denied recreation entirely or if he was harmed by the conditions in the

recreation cages. Additionally, the district court noted in ruling on the procedural due

process claim alleged in Count 3 of the complaint that DePaola failed to allege that the

hearing officer was biased or that the evidence the officer failed to consider would have

been exculpatory. Because DePaola might be able to cure these defects by filing an

amendment to the complaint, we conclude that the order DePaola seeks to appeal is

neither a final order nor an appealable interlocutory order. See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to the district court with

instructions to allow DePaola to amend his complaint. Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately


                                            2
presented in the materials before this court and argument would not aid the decisional

process.

                                                       DISMISSED AND REMANDED




                                          3